Citation Nr: 1205249	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  03-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970 and August 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying an evaluation in excess of 10 percent for a scar of a compound fracture of the distal right humerus, healed, with involvement of biceps muscle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5305.  In October 2002, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2003.

In May 2006, the Board remanded the Veteran's claim of entitlement to an increased rating for right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305 to the Appeals Management Center (AMC).  The Board also granted a separate 30 percent evaluation for the Veteran's right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of Diagnostic Code 5202, on the basis that the criteria under Diagnostic Code 5202 do not duplicate those provided by Diagnostic Code 5305.  The Veteran did not appeal the Board's grant of a separate 30 percent evaluation under Diagnostic Code 5202.  Accordingly, the issue of an increased rating under Diagnostic Code 5202 is final and is not currently before the Board.

In a December 2007 supplemental statement of the case (SSOC), the RO increased the Veteran's disability rating for right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305 to 30 percent, effective May 29, 2002.

Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board again remanded the Veteran's claim in June 2008, January 2010, and March 2011.  The March 2011 remand directed the AMC to associate any updated VA treatment records with the claims file and to attempt to obtain an updated address for the Veteran and send the July 2009 supplemental statement of the case to that address.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC obtained all outstanding VA treatment records and an updated address for the Veteran.  In October 2011, the AMC sent the July 2009 supplemental statement of the case to the Veteran's updated address.  An October 2011 response from the Veteran indicates that he received the July 2009 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.


FINDING OF FACT

The Veteran's service-connected residuals of right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals are productive of no more than moderately severe impairment of Muscle Group V.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.73, Diagnostic Code 5305 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in June 2002 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a May 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was thereafter readjudicated, most recently in a July 2009 supplemental statement of the case, which was re-sent to the Veteran in October 2011.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination for his service-connected residuals of a right humerus fracture in May 2003 and June 2004 and for the resulting scar in November 2007.  The examinations involved a review of the claims file and a thorough examination of the Veteran.  Therefore, the Board finds that the examinations are adequate for determining the disability rating for the Veteran's service-connected right humerus disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected residuals of a right humerus fracture since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 30 percent evaluation under Diagnostic Code 5305 for his service-connected right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals.  He seeks a higher rating.

In addition to the 30 percent rating assigned under Diagnostic Code 5305 and the 30 percent rating assigned under Diagnostic Code 5202, discussed above, service connection is also in effect for arthritis of the right elbow as a residual of the right distal humerus fracture, evaluated as 10 percent disabling, and scar, right upper extremity, painful and adherent, associated with residuals of compound fracture of distal right humerus, healed, with involvement of biceps muscle, loss of reflexes, evaluated as 10 percent disabling.  With consideration of the bilateral factor, the combined rating for all of the Veteran's service-connected disabilities is 100 percent.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2011).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  See 38 C.F.R. § 4.55(b) (2011).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  See 38 C.F.R. § 4.56(d) (2011).  Furthermore, 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and no single factor is per se controlling.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Diagnostic Codes 5301 to 5309 provide the criteria for rating muscle injuries affecting the shoulder girdle and arm.  Diagnostic Code 5301 provides the criteria for rating injuries to Muscle Group I.  See 38 C.F.R. § 4.73, Diagnostic Code 5301 (2011).  Diagnostic Code 5302 provides the criteria for rating injuries to Muscle Group II.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 (2011).  Diagnostic Code 5303 provides the criteria for rating injuries to Muscle Group III.  See 38 C.F.R. § 4.73, Diagnostic Code 5303 (2011).  Diagnostic Code 5304 provides the criteria for rating injuries to Muscle Group IV.  See 38 C.F.R. § 4.73, Diagnostic Code 5304 (2011).  Diagnostic Code 5305 provides the criteria for rating injuries to Muscle Group V.  See 38 C.F.R. § 4.73, Diagnostic Code 5305 (2011).  Diagnostic Code 5306 provides the criteria for rating injuries to Muscle Group VI.  See 38 C.F.R. § 4.73, Diagnostic Code 5306 (2011).  Diagnostic Code 5307 provides the criteria for rating injuries to Muscle Group VII.  See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2011).  Diagnostic Code 5308 provides the criteria for rating injuries to Muscle Group VIII.  See 38 C.F.R. § 4.73, Diagnostic Code 5308 (2011).  Finally, Diagnostic Code 5309 provides the criteria for rating injuries to Muscle Group IX.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).

Muscle Group I includes the extrinsic muscles of the shoulder girdle that function to provide upward rotation of the scapula and elevation of the arm above shoulder level.  These muscles consist of the trapezius, levator scapulae, and serratus magnus.  See 38 C.F.R. § 4.73, Diagnostic Code 5301 (2011).

Muscle Group II includes the extrinsic muscles of the shoulder girdle that function to provide depression of the arm from vertical overhead to hanging at the side, downward rotation of the scapula, and, acting with Muscle Group III, forward and backward swing of the arm.  These muscles consist of the pectoralis major II (costosternal), latissimus dorsi and teres major, pectoralis minor, and rhomboid.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 (2011).

Muscle Group III includes the intrinsic muscles of the shoulder girdle that function to provide elevation and abduction of the arm to the level of the shoulder and, acting with Group II, forward and backward swing of the arm.  These muscles consist of the pectoralis major I (clavicular) and deltoid.  See 38 C.F.R. § 4.73, Diagnostic Code 5303 (2011).

Muscle Group IV includes the intrinsic muscles of the shoulder girdle that function to provide stabilization of the shoulder against injury in strong movements, holding head of the humerus in the socket, abduction, and outward and inward rotation of the arm.  These muscles consist of the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  See 38 C.F.R. § 4.73, Diagnostic Code 5304 (2011).

Muscle Group V includes the flexor muscles of the elbow that function to provide elbow supination and flexion of the elbow.  These muscles consist of the biceps, brachialis, and brachioradialis.  See 38 C.F.R. § 4.73, Diagnostic Code 5305 (2011).

Muscle Group VI includes the extensor muscles of the elbow that function to provide extension of the elbow.  These muscles consist of the triceps and anconeus.  See 38 C.F.R. § 4.73, Diagnostic Code 5306 (2011).

Muscle Group VII includes the muscles arising from the internal condyle of the humerus that function to provide flexion of the wrist and fingers.  These muscles consist of the flexors of the carpus and long flexors of the fingers and thumb and the pronator.  See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2011).

Muscle Group VIII includes the muscles arising mainly from the external condyle of the humerus that function to provide extension of the wrist, fingers, and thumb and abduction of the thumb.  These muscles consist of the extensors of the carpus, fingers, and thumb and the supinator.  See 38 C.F.R. § 4.73, Diagnostic Code 5308 (2011).

Muscle Group IX includes the intrinsic muscles of the hand that function to provide strong grasping movements and delicate manipulative movements.  These muscles consist of the thenar eminence, short flexor, opponens, abductor and adductor of the thumb, hypothenar eminence, short flexor, opponens, and abductor of the little finger, lumbricales, and 4 dorsal and 3 palmar interossei.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).

Under Diagnostic Codes 5301, 5305, 5306, and 5307, a noncompensable rating is warranted for slight impairment of the dominant arm.  If the impairment is moderate in degree, a 10 percent rating is warranted.  If the impairment is moderately severe, a 30 percent rating is warranted.  Finally, if the impairment is severe, a 40 percent rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301, 5305, 5306, 5307 (2011).

Under Diagnostic Codes 5302 and 5303, a noncompensable rating is warranted for slight impairment of the dominant arm.  If the impairment is moderate in degree, a 20 percent rating is warranted.  If the impairment is moderately severe, a 30 percent rating is warranted.  Finally, if the impairment is severe, a 40 percent rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303 (2011).

Under Diagnostic Codes 5304 and 5308, a noncompensable rating is warranted for slight impairment of the dominant arm.  If the impairment is moderate in degree, a 10 percent rating is warranted.  If the impairment is moderately severe, a 20 percent rating is warranted.  Finally, if the impairment is severe, a 30 percent rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 5304, 5308 (2011).

Finally, under Diagnostic Code 5309, muscle injuries of the hand are rated on limitation of motion with a minimum 10 percent evaluation.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).

A slight disability of muscles involves a simple muscle wound without debridement or infection.  Service department records reflect a superficial wound with brief treatment and return to duty and healing with good functional results.  There are no cardinal signs or symptoms of muscle disability.  The objective findings include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in the muscle tissue.  See 38 C.F.R. § 4.56(d)(1) (2011).

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue; signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  See 38 C.F.R. § 4.56(d)(2) (2011).

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization.  There must be evidence of hospitalization for a prolonged period in service for treatment of the wound.  The record must contain consistent complaints of cardinal symptoms of muscle wounds.  There must be evidence of unemployability because of inability to keep up with work requirements, if present.  The objective findings are entrance and, if present, exit scars which are so situated as to indicate a track of a missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, or loss of muscle substance or loss of normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3) (2011).

Finally, a severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  The following, if present, are also signs of severe muscle damage: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesions of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56(d)(4) (2011).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. § 4.56(c) (2011).

Additionally, VA regulations define normal range of motion of the elbow as from 0 degrees of extension to 145 degrees of flexion.  Normal range of motion of the forearm is defined as 80 degrees of pronation and 85 degrees of supination.  See 38 C.F.R. § 4.71, Plate I (2011).

A review of the service treatment records shows that the Veteran suffered an open fracture of the right humerus with no nerve or artery involvement following an in-service motorcycle accident.  The injury was debrided, irrigated, and underwent a primary closure.  His arm was placed in a long arm cast and the postoperative course was uneventful.  Approximately one month after the injury, the Veteran's fracture was healed, but his humerus was noted to be in a considerable amount of posterior bowing.

In addition to the service treatment records, the medical evidence includes two relevant VA examinations.  The Veteran was initially examined in conjunction with his present claim in May 2003.  At that time, he complained of pain in and misalignment of the right humerus.  He also reported having received corrective treatment to repair the misalignment.  He indicated that he takes up to 5000mg of Motrin and a Tylenol #3 to control the pain with good results and no side effects.  He reported experiencing flare ups of increased pain and an inability to use his right arm approximately two to three times per month, lasting two to three days, when the outside temperature is below 32 degrees.  The Veteran denied any active infection at any time and any constitutional symptoms of bone disease.  The only functional effect he reported was difficulty doing housekeeping due to weakness in his right arm.  The examiner observed shortening of the right humerus.  He did not observe any detectable malunion, nonunion, loose motion, or false joint, tenderness, drainage, edema, painful motion, weakness, redness, or heat, or ankylosis in the right humerus.  He recorded range of motion measurements for the right elbow of 125 degrees of flexion, -25 degrees of extension, 35 degrees of pronation, and 35 degrees of supination.  The Veteran experienced significant spasm of the right bicep, lasting more than 5 minutes, after repetitive motion.  The examiner noted that the Veteran's usual range of motion was not additionally limited by instability or stiffness, but was limited by an additional 80 percent due to pain, weakness, and lack of endurance/easy fatigue.  During a flare up, the Veteran estimated that his flexion was limited to 90 degrees and his extension was limited to 20 degrees.  The examiner concluded that, during a flare up, the Veteran's usual range of motion was limited by an additional 10 percent.  An x-ray of the right humerus showed an old healed fracture and degenerative arthritis of the right elbow.  The examiner diagnosed the Veteran with an old healed fracture of the right humerus and degenerative arthritis of the right humeroulnar joint and, to a lesser extent, the humeoradial joint.

The Veteran was next afforded a VA examination to evaluate his right upper arm disability in June 2004.  At that time, the Veteran complained of daily stiffness, pain, and decreased range of motion in the right elbow with flare ups in the winter lasting days and resulting in increased stiffness and pain and decreased range of motion.  Any use and cold weather aggravated his symptoms.  He reported that increased pain with movement prevents use of the right elbow, but that he does not experience any additional limitation of motion during a flare up.  He indicated that he treats his right upper arm with 3000mg of Motrin and Tylenol #3 daily which helps somewhat and does not result in any side effects.  He reported not working due to a post-service motor vehicle accident.  With regard to functional effects, the Veteran reported difficulty with vacuuming and dusting and regularly needing assistance with housekeeping and yard work.  However, he did indicate that he was regularly able to play golf.  The examiner recorded range of motion measurements for the right elbow of 135 degrees of flexion, -5 degrees of extension, 80 degrees of pronation, and 85 degrees of supination.  The Veteran reported being right handed.  The examiner did not take new x-rays, but rather relied on the May 2003 x-rays.  She diagnosed the Veteran with an old healed fracture of the right humerus and degenerative arthritis of the right elbow.  She concluded that the Veteran's usual range of motion was not additionally limited by instability or lack of coordination, but was limited an additional 3 percent due to pain, weakness, stiffness, and lack of endurance/easy fatigue.  

The June 2004 VA examiner also addressed the muscle injury aspects of the Veteran's right upper arm disability.  She identified the affected muscles as the right bicep of muscle group V.  She noted that the Veteran suffered an open compound fracture of the right distal two thirds of the humerus.  The injury was not caused by a missile and does not involve a current or previous muscle tumor.  The Veteran complained of pain, increased fatigability, weakness, and spasm of the biceps muscle with use with no decreased coordination or uncertainty of movement.  The examiner observed a 9cm by 7cm scar on the anticubital space of the right arm that was not painful or adherent.  There were no entrance or exit wounds.  The Veteran had superficial numbness below the scar, but no tendon damage.  The examiner noted that the Veteran had tissue loss, but no hernia of the biceps muscle and demonstrated muscle strength of four.  She concluded that the Veteran's injury did not affect his occupation activities as he was unemployed, but did have slight effects on his ability to perform household chores, go shopping, exercise, and dress and undress and bathe himself.

In addition to the VA examinations, the evidence also includes hearing testimony from the Veteran regarding his right upper arm disability.  At the January 2004 RO hearing, the Veteran reported daily pain, limited range of motion, and cramping with use.  He also requested a new VA examination to evaluate these complaints, which was provided in June 2004.

As the June 2004 examiner considered Muscle Group V, and specifically the biceps muscle, to be the only affected muscle group, the Board will consider the Veteran's muscle injury evaluation under Diagnostic Code 5305.  The Veteran is currently compensated at the level for a moderately severe injury of that muscle group.  There is no evidence to support a finding that his right upper arm injury is more than moderately severe.  His open fracture did not involve extensive debridement, prolonged infection, sloughing of soft parts, or intermuscular binding and scarring.  He was only hospitalized briefly and then traveled home for over a month.  The examiners did not find any loss of deep fascia or muscle substance, x-ray evidence of minute multiple scattered foreign bodies, or adhesion of the scar to a long bone.  Although the Veteran experiences decreased range of motion, spasms, and pain due to his muscle injury, this is adequately contemplated by his rating for a moderately severe muscle injury.  Even considering his additional limitations during flare ups, there is simply no evidence to support a higher rating for a severe muscle injury to Muscle Group V, as the evidence does not demonstrate the criteria set forth for a severe muscle injury.  

The Board has reviewed the remaining diagnostic codes relating to muscle disabilities, but finds that they are inapplicable in this case.  Specifically, there is no medical evidence to support a finding of an injury to any other muscle group.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301-5304, 5306-5309 (2011).  As previously noted, the Veteran is also separately service connected for right elbow arthritis, evaluated as 10 percent disabling.

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 30 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 30 percent for right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected right upper arm disability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The use of the term "moderately severe" allows for the consideration of all of the Veteran's symptoms relating to his muscle injury.  There is simply no evidence of special or exceptional symptomatology to indicate that the Veteran's disability is not adequately evaluated under the rating criteria.

In short, the evidence does not support the proposition that the Veteran's right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


